Citation Nr: 1813614	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-14 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service with the U.S. Navy from January 1968 to November 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A Board hearing was held in April 2017 and a transcript is of record. 

FINDINGS OF FACT

1.  The Veteran served onboard the USS Ingersoll (DD-652) during the Vietnam era; it did not enter the inland waterways at any time during his service aboard that ship.  It is also not shown that his service included duty in, or visitation to Vietnam, therefore he is not entitled to a presumption of herbicide (Agent Orange) exposure, nor is there probative evidence of such exposure.

2.  The Veteran's atherosclerotic coronary artery disease (ASCAD) did not have its onset in service, or manifest to a compensable degree within one year of service discharge, and is not otherwise the result of a disease or injury incurred in service.

3.  The Veteran's bilateral hearing loss did not have its onset in service, or manifest to a compensable degree within one year of service discharge, and is not otherwise the result of a disease or injury incurred in service.

4.  The Veteran's tinnitus was not present in service or manifest to a compensable degree within one year of service discharge and is not otherwise related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for ASCAD are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2017).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in correspondence dated July 13, 2011 and December 10, 2012.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law, Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations were provided in 2011 and are sufficient to base a decision with regard to the Veteran's hearing loss and tinnitus claims.  The Veteran has not alleged any prejudice caused by a deficiency in these examinations.  

VA examination has not been provided to address the Veteran's claimed heart disease.  However, the Board finds that an examination is not required since a diagnosis of heart disease is firmly established.  Instead, the Veteran's claim rests on his assertion that he was exposed to Agent Orange, which would trigger a presumption of service connection.  So if it were established that the Veteran was exposed to herbicides in service, a nexus opinion would not be necessary.  In other words, the claim turns largely on the location of his service (establishing his purported exposure to herbicides), rather than on any medical question.  As for the possibility of direct-service-incurrence, there is no competent and credible indication that the Veteran's heart disease is directly attributable to his period of active duty.  In fact, he makes no contention that his heart disease had its onset in service, within one year of service discharge, or is related to his active service other than his purported exposure to herbicides. 

As will be discussed below, there is no objective indication in the service personnel records of any confirmed service in Vietnam, that might allow the Board to presume herbicide exposure; nor is there any other confirmed herbicide exposure.  As such, the Board finds that a VA examination or medical opinion in this case is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Law and Analysis

The Veteran is seeking service connection for heart disease, bilateral hearing loss, and tinnitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arteriosclerosis is listed in section 3.309(a).  Because sensorineural hearing loss is an organic disease of the nervous system, it is subject to presumptive service connection under 38 C.F.R. §3.309(a).  See M21-1MR III.iv.4.B.12.a.  Organic diseases of the nervous system also include tinnitus.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  After careful consideration of the evidence, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  



I.  Heart Disease

The Veteran is seeking service connection for heart disease, diagnosed as atherosclerotic coronary artery disease (ASCAD).  The sole basis for his claim is that he developed heart disease as a result of his exposure to Agent Orange or other herbicides while serving aboard the USS Ingersoll (DD 652) during the Vietnam Era.

Service connection can be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(b), 3.309(e).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted this regulation to require "the servicemember's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land.  Haas, 525 F.3d at 1195, 1197.  

However VA has also recognized that the presumption of Agent Orange exposure applies for Navy veterans who served on vessels that were originally designated as offshore, or "blue water," vessels, but nevertheless were in inland waterways (also referred to as "brown water").  See Gray v. McDonald, 27 Vet. App. 313 (2015).  In February 2016, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  Specifically, VA defined offshore waters as "the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence."  VA determined that Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and, Ganh Rai Bay were considered to be offshore waters of the Republic of Vietnam.  See VA Adjudication Procedures Manual (VBA Manual M21-1), Part IV, Subpart ii, Chapter 1. Section H.2.c; see also VBA Manual M21-1, IV.ii.2.C.3.m. 

The Veteran basically contends that the USS Ingersoll (DD 652) was exposed to Agent Orange while in the offshore waters of Vietnam.  He asserts that the ship was never decontaminated thereafter and as a result he was exposed to Agent Orange when he came on board in 1968.  He state that his duties included maintaining the exterior of the ship and that he came in contact with contaminated ropes, hawsers, canvas, and chipped paint while cleaning and repairing the ship.  See VA Forms 21-4138, dated August 19, 2011 and October 11, 2012.  

In support of his claim, the Veteran submitted a statement by the Executive Officer (EO) of the USS Ingersoll which contains a brief deployment history indicating the ship operated in the inland waters of the Saigon River Vietnam in October 1965.  The Navy destroyer gunship provided fire support for military ground operations along the Vietnam coast during 1965.  In addition to coastal duty, the ship traveled up the Saigon River on October 24th and 25th of 1965 to fire on enemy bases.  See Caseflow Reader Entry, Military Personnel Record dated October 18, 2012.  At his April 2017 hearing, the Veteran noted that in this statement the EO which alleges that crewmembers joining the USS Ingersoll in 1966 and later were equally exposed to herbicide agents due to no action being taken to decontaminate the ship upon return to San Diego in 1965.  The Veteran does not otherwise allege that he ever entered the Republic of Vietnam or that his ship docked in Vietnam.  

In addition, VA updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to Agent Orange or other herbicides.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated January 2, 2018).  That list confirms that the USS Ingersoll is included as one of the ships which temporarily operated in Vietnam's inland waters of the Saigon River from October 24 through 25 of 1965.  

However, based on his own testimony and his service personnel records, the Veteran did not board the USS Ingersoll until January 1968, approximately three years after the ship's temporary operation in inland "brown water" waterways.  Only veterans who served aboard the vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of herbicide exposure.  Because the Veteran did not serve on board the USS Ingersoll until several years after operation in Vietnam's inland waterways, he is not presumptively exposed to herbicide agents.  Service records also show, the Veteran served aboard the USS Sample (DE-1048), which is listed as having traveled on the Cua Viet River on April 27, 1972.  However, this period is after his discharge from service.  Therefore, it does not establish that he was exposed to herbicide agents.

The Board acknowledges the Veteran's contention that he was exposed to Agent Orange through residual contamination from equipment or tools on the USS Ingersoll, but, as discussed above, the ship's presence in Vietnam at any time during his service on board has not been verified.  The Board thus finds that the Veteran's statements concerning the presence of Agent Orange aboard the USS Ingersoll is not competent evidence, and thus cannot support a finding of actual exposure.

While the Veteran was diagnosed with a disease listed at § 3.309(e) (ASCAD), he has not provided probative evidence that the USS Ingersoll traveled to the inland waterways or otherwise docked, moored, or anchored in the "brown waters" of Vietnam during his time on board; that he was ever present in Vietnam nor that he had actual herbicide exposure.  Thus, the presumption does not apply and the Veteran's claim must be denied on this basis. 

Although the Veteran has not established service connection based upon herbicide agent exposure, direct service connection can also be established by showing that the Veteran's ASCAD was otherwise incurred in or aggravated by service.  Stefl v. Nicholson, 21 Vet. App. 120 -23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Having carefully reviewed the evidence of record, the Board finds that the criteria for service connection for ASCAD are not met.  The Veteran's service treatment records fail to reveal any signs or symptoms suggestive of heart disease.  The disease did not manifest in the immediate years after separation from service, rather the evidence indicates it was first diagnosed in 2009, almost 40 years after the Veteran separated from service.  See VA Form 21-0960A, Ischemic Heart Disease Disability Benefits Questionnaire, from the Veteran's physician and received in June 2011.  Consequently, service connection may not be made on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(e). 

On the other hand, a private physician did find that it was more likely than not that the dioxin Agent Orange exposure while serving aboard the USS Ingersoll in Vietnam caused or aggravated the Veteran's atherosclerotic heart disease.  See physician's statement from V.R. Kandallu, dated May 3, 2017.  Unfortunately, the physician based his opinion, in large part, on the erroneous belief that the Veteran was exposed to Agent Orange during service.  As discussed above, this is contradicted by the actual evidence of record which does not support presumptive or actual exposure to an herbicide agent.  The Board is not bound to accept a medical opinion based on speculation, unsupported by clinical data, or on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value); Black v. Brown, 5 Vet. App. 177, 180 (1993). 

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).

II.  Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends had their onset during service as a result of acoustic trauma while serving on the USS Ingersoll and USS Sample.  He argues that he was exposed to noise while feeding projectiles and power to 5-inch guns and from working below during general quarters under the ship's guns without hearing protection.  He later became a radioman and that his duties required him to wear a headset for prolonged periods searching for the right signals for transmission and receiving communications. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. at 159.

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's DD-214 lists his military occupational specialty (MOS) as radio operator.  Although this specific occupation is not listed, the seemingly similar occupation of information systems technician, has been identified as one with a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  In this case, the Veteran's account of military noise exposure is consistent with the facts and circumstances of his service.  38 U.S.C. § 1154(a).  However based on the evidence in this particular case, the Board finds that service connection for hearing loss and tinnitus is not warranted.  

There are no findings or diagnoses of hearing loss or tinnitus shown in service treatment records, including at separation examination in 1971.  There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2017).  

There is also insufficient evidence of continuity of symptomatology to enable an award of service connection solely on this basis under the provisions pertaining to chronic diseases.  See Walker, supra.  In fact, there are no pertinent clinical records associated with the claims file until a September 2011 VA examination report.  The physician reviewed the file, including the history of in-service noise exposure as well as the Veteran's reported history of otosclerosis and conductive hearing loss since 1980.  The Veteran also reported a history of two failed stapedectomies of the right ear in the late 1980s resulting in profound deafness.  After reviewing the Veteran's history and conducting an examination, the physician concluded that the Veteran's current hearing impairment, diagnosed as mixed hearing loss, was not caused by military noise exposure, but rather was due to bilateral otosclerosis.  He also concluded the Veteran's tinnitus was at least as likely as not associated with the hearing loss.  

Based on the evidence in this particular case, the Board finds that service connection for hearing loss and tinnitus is not warranted.  The fact that the Veteran was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection.  Rather, the noise exposure must cause the hearing loss.  However as has been noted above, service treatment records are entirely negative for complaints of hearing problems.  Moreover pertinent complaints do not arise in post-service treatment records until 2011, 40 years after service.  The prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, the only competent medical opinion of record, that of the September 2011 VA physician, demonstrates that the current hearing loss and tinnitus are not related to military service noise exposure.  In this case, the VA opinion is highly probative as it is based upon a complete review of the claims file, sets out the most helpful and complete discussion of the medical questions, and is supported by adequate rationale.  In providing rationale for the medical opinion, the VA examiner reviewed the claims file, the Veteran's history of military noise exposure, and the onset and course of his complaints and symptoms.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in service treatment records to provide a negative opinion.  The facts here are distinguishable because the VA physician clearly acknowledged the Veteran's history of military noise exposure (relevant in-service injury).  He ultimately concluded that this noise exposure was not the precipitant of the hearing loss considering the Veteran's history of bilateral otosclerosis, post-service ear surgeries with resulting hearing loss in the late 1980s.  Moreover, the claims file contains no competent medical evidence refuting the opinion.  

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his current hearing problems and service, the Board notes determining the etiology of hearing loss and tinnitus (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the potential causes of hearing loss and tinnitus, the types and presentation of different forms of hearing loss, and the impact that factors such as in-service noise exposure and otosclerosis have on the mechanics of human hearing, and so is beyond the scope of knowledge of a lay person.  

In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his hearing loss and tinnitus, the probative value of his opinion is outweighed by that of the VA physician, who clearly has the expertise, training and education to address such etiology.

Accordingly, the preponderance of the evidence is against the claims and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).

ORDER

Entitlement to service connection for ASCAD is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


